Citation Nr: 0402262	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for a 
low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant served on Active Duty for Training in the U.S. 
Army Reserve from November 1978 to June 1979.  He is service-
connected for lipomatosis, rated 30 percent disabling.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating determination by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In an April 2003 letter to his congressman, the appellant 
indicated that he was seeking a 100 percent rating from VA.  
This matter is referred to the RO for further development or 
other action deemed appropriate.  


REMAND

Service connection for a low back disability has been 
previously denied by a Board decision dated in March 1997 
which was subsequently affirmed on appeal to the U. S. Court 
of Appeals for Veterans Claims (Court); and by unappealed 
rating actions dated in May 1997, July 2000, and August 2001.  

The current claim to reopen was received in January 2002 and 
included a secondary service connection claim under 38 C.F.R. 
§ 3.310(a).  It is well settled that a new theory of 
entitlement pertaining to a previously denied disability does 
not constitute a new claim for service connection and remains 
an attempt to reopen the old claim.  See Ashford v. Brown, 
10 Vet. App. 120, 123-25 (1997).  However, the RO has not 
adjudicated this attempt to reopen the appellant's claim 
under the controlling legal criteria in effect since 
August 29, 2001.  Moreover, the letter sent to the appellant 
dated February 2, 2002, does not fully satisfy the 
notification and duty to assist requirements of the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) 
pertaining to the current attempt to 
reopen the claim seeking service 
connection for a low back disability, 
including as secondary to the service-
connected skin disorder.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate development has 
been completed, the RO should 
readjudicate the attempt to reopen the 
appellant's claim seeking service 
connection for a low back disability, 
including as secondary to the service-
connected skin disorder, based on all 
evidence received since the last final 
denial.  This determination should be 
made in accordance with the provisions of 
38 C.F.R. § 3.156(a) as in effect on and 
after August 29, 2001.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


